DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the atmospheric heater (claim 16) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because it includes reference characters (3, 4) which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). 
Claims 13 and 16 are objected to because of the following informalities:  
Re. claim 13, line 23 includes the word “thereo.” It should be “thereto.” 
Re. claim 16, the acronym NPSH should be preceded by the words upon which it is derived. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 includes the passage “with the at least one valve of the first pipe being closed at the set of valves of the second pipe being initially closed, opening the at least one valve of the first pipe 4 are opened…” It is not understood what Applicant is attempting to describe and claim. Dependent claims 14-21 inherit the same infirmity and are rejected for the same reason listed above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,516,824 (Yoshida).  
Re. claims 13 and 20: Insofar as the claim is understood, Yoshida discloses a  method for transferring cryogenic fluid using a device for transferring cryogenic fluid that comprises a first tank (101) for distributing a cryogenic fluid and storing a cryogenic fluid in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure, a second cryogenic tank (105) that accommodates the cryogenic fluid from the first tank in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure, and a fluid transfer circuit connecting the first (101) and the second (105) tank, the transfer circuit comprising a first pipe (100) that connects the upper parts of the first and second tanks and which comprises at least one valve (114) and a second pipe (106) that connects the lower part of the first tank to the second tank and which comprises a set of one or more valves (110, 115) for interrupting or authorizing a transfer of a liquid stream of the cryogenic fluid from the first tank to the second tank 3, and also a pump (116) that comprises an inlet connected to the first tank and an outlet connected to the second tank, the pump and the at least one valve of the first pipe being configured to place the upper parts of the first and second tanks in fluidic communication by opening the at least one valve during a transfer of liquid from the first tank to the second tank by way of the pump, the method ensuring a transfer of cryogenic fluid between the first tank and the second cryogenic tank, the method comprising the steps of: with the at least one valve of the first pipe being closed at the set of valves of the second pipe being initially closed, opening the at least one valve of the first pipe 4 are opened, thereby pressure equalizing the first and second tanks and lowering the pressure of the second tank from the initial pressure thereof and increasing the pressure of the first tank from the initial pressure thereo; and starting the pump and opening the set of valves of the second pipe, thereby transferring the cryogenic fluid in liquid form from the first tank to the second tank (figure 1).  
Re. claim 17: Yoshida discloses wherein the second pipe (106) connects the lower part of the first tank (101) to the lower part of the second tank (105).

Claim(s) 13, 18, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP2017020594A (Umino).
Re. claims 13 and 20: Insofar as the claim is understood, Umino discloses a  method for transferring cryogenic fluid using a device for transferring cryogenic fluid that comprises a first tank (1) for distributing a cryogenic fluid and storing a cryogenic fluid in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure, a second cryogenic tank (2) that accommodates the cryogenic fluid from the first tank in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure, and a fluid transfer circuit connecting the first (1) and the second (2) tank, the transfer circuit comprising a first pipe (4) that connects the upper parts of the first and second tanks and which comprises at least one valve (15, 13) and a second pipe (3) that connects the lower part of the first tank to the second tank and which comprises a set of one or more valves (12, 14) for interrupting or authorizing a transfer of a liquid stream of the cryogenic fluid from the first tank to the second tank 3, and also a pump (1P) that comprises an inlet connected to the first tank and an outlet connected to the second tank, the pump and the at least one valve of the first pipe being configured to place the upper parts of the first and second tanks in fluidic communication by opening the at least one valve during a transfer of liquid from the first tank to the second tank by way of the pump, the method ensuring a transfer of cryogenic fluid between the first tank and the second cryogenic tank, the method comprising the steps of: with the at least one valve of the first pipe being closed at the set of valves of the second pipe being initially closed, opening the at least one valve of the first pipe 4 are opened, thereby pressure equalizing the first and second tanks and lowering the pressure of the second tank from the initial pressure thereof and increasing the pressure of the first tank from the initial pressure thereo; and starting the pump and opening the set of valves of the second pipe, thereby transferring the cryogenic fluid in liquid form from the first tank to the second tank (figure 1).
Re. claim 18: Umino discloses wherein the second pipe (3) connecting the lower part of the first tank (1) to the upper part of the second tank (2, via pipe 5).  
Re. claim 19: Umino discloses wherein the cryogenic fluid is hydrogen.
Re. claim 21: Umino discloses a third pipe (5) that connects the upper part of the second tank to the lower part of the first tank, the third pipe comprising a valve (6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
Re. claim 14: Yoshida discloses method for transferring cryogenic fluid using a device for transferring cryogenic fluid that comprises a first tank (101) for distributing a cryogenic fluid and storing a cryogenic fluid in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure, a second cryogenic tank (105) that accommodates the cryogenic fluid from the first tank in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure, and a fluid transfer circuit connecting the first (101) and the second (105) tank, the transfer circuit comprising a first pipe (100) that connects the upper parts of the first and second tanks and which comprises at least one valve (114) and a second pipe (106) that connects the lower part of the first tank to the second tank and which comprises a set of one or more valves (110, 115) for interrupting or authorizing a transfer of a liquid stream of the cryogenic fluid from the first tank to the second tank 3, and also a pump (116) that comprises an inlet connected to the first tank and an outlet connected to the second tank, the pump and the at least one valve of the first pipe being configured to place the upper parts of the first and second tanks in fluidic communication by opening the at least one valve during a transfer of liquid from the first tank to the second tank by way of the pump, the method ensuring a transfer of cryogenic fluid between the first tank and the second cryogenic tank, the method comprising the steps of: with the at least one valve of the first pipe being closed at the set of valves of the second pipe being initially closed, opening the at least one valve of the first pipe 4 are opened, thereby pressure equalizing the first and second tanks and lowering the pressure of the second tank from the initial pressure thereof and increasing the pressure of the first tank from the initial pressure thereo; and starting the pump and opening the set of valves of the second pipe, thereby transferring the cryogenic fluid in liquid form from the first tank to the second tank (figure 1). However, Yoshida does not specifically disclose the pressure at which the pump is actuated. It would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the transfer of fluid between the tanks to select pressures that would facilitate said transfer. Actuation pressures of between 2 and 8 bar would fall within ranges one would normally expect to use.  
Re. claim 15: Yoshida does not particularly disclose wherein a difference between the increased pressure and the decreased pressure is a determined difference of less than 1 bar. However, this would have been obvious to an ordinary mechanic in the art, as lower pressures would result in less wear and tear on the components. 
Re. claim 16: Yoshida does not particularly disclose a step of pressurizing the first tank or the second tank using an atmospheric heater when a NPSH of the pump becomes insufficient for the transfer of cryogenic fluid from the first tank to the second tank. However, it would have been an obvious expedient to provide a heater that would compensate for a shortfall that may occur at the pump.
Re. claim 19: Yoshida discloses cryogenic fluid, but Yoshida does not specifically disclose wherein the cryogenic fluid is hydrogen. It would have been obvious to one of ordinary skill in the art that the same principals of operation of Yoshida could be used with hydrogen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 10,094,515 (Oldham et al.), which discloses a non-venting transfer system. 
2.) U.S. Patent Application Publication No. 2013/0031918 (Yonezawa et al.), which discloses an extraction device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753